Exhibit 10.1










EXCHANGE AGREEMENT
among
KAYLARE HOLDINGS, LTD.,
HH KAYLARE HOLDINGS, LTD.,
HILLHOUSE FUND III, L.P
TRIDENT V, L.P.,
TRIDENT V PARALLEL FUND, L.P.,
TRIDENT V PROFESSIONALS FUND, L.P.,
SOURIS PARTNERS, LLC
and
ENSTAR GROUP LIMITED
February 2, 2018



--------------------------------------------------------------------------------






EXCHANGE AGREEMENT
This Exchange Agreement (this “Agreement”) is dated as of February 2, 2018, by
and among Enstar Group Limited (“Enstar”), KaylaRe Holdings, Ltd. (“KaylaRe”),
HH KaylaRe Holdings, Ltd. (“HH”), Hillhouse Fund III, L.P. (“HH Fund”), Trident
V, L.P., Trident V Parallel Fund, L.P. and Trident V Professionals Fund, L.P.
(collectively, “Trident”) and Souris Partners, LLC (“Dowling”). HH, Trident and
Dowling are collectively referred to herein as the “Shareholders.” Cavello Bay
Reinsurance Limited, an affiliate of Enstar (“Cavello”), is also a party to this
Agreement for the sole purpose of consenting to the terms of Section 4.3 hereof.
WHEREAS, Cavello and the Shareholders presently hold common shares (the “KaylaRe
Shares”) of KaylaRe Holdings Ltd. (“KaylaRe”) and warrants to purchase KaylaRe
Shares (the “Founder Warrants”);
WHEREAS, KaylaRe also has an obligation to issue warrants to purchase KaylaRe
Shares to HH (the “HH Warrants”) pursuant to the Warrant Purchase Agreement by
and among KaylaRe and HH dated as of December 14, 2016 (the “Warrant Purchase
Agreement”);
WHEREAS, the Shareholders desire to transfer to Enstar, and Enstar desires to
acquire from the Shareholders, all of the issued and outstanding KaylaRe Shares
owned by the Shareholders, and HH desires to transfer to Enstar, and Enstar
desires to acquire from HH, all of HH’s rights to and interest in the HH
Warrants, in each case, in consideration for newly issued ordinary shares of
Enstar (the “Enstar Shares”) as more specifically provided herein (such
exchange, the “Transaction”); and
WHEREAS, the parties hereto desire to cancel the outstanding Founder Warrants
for no consideration.
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I    DEFINITIONS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
“Applicable Law” means, with respect to any Person, all provisions of Law that
apply to such Person and such Person’s activities, assets and property.
“Closing” means the closing of the Transaction as set forth on Schedule 1.
“Closing Date” means the date on which the Closing occurs.
“Confidential Information” means all information of any nature and in any form,
including, in writing or orally or in a visual or electronic form or in a
magnetic or digital form relating directly or indirectly to: (i) the provisions
of this Agreement; (ii) the discussions and negotiations in respect of this
Agreement or the Transaction; (iii) Enstar, any of its subsidiaries, and their
respective businesses and assets; provided, however, that “Confidential
Information” excludes any information that at the date of disclosure by or on
behalf of a party is publicly known or at any time after that date becomes
publicly known, in each case, through no fault of the party to whom such
information was disclosed.
“Enstar Material Adverse Effect” means any material adverse change or any
development that could reasonably be expected to result in a material adverse
change in the financial condition, results of operations, business or properties
of Enstar and its subsidiaries taken as a whole; provided, however, that an
Enstar Material Adverse Effect shall not include any material and adverse change
on the foregoing to the extent such material and adverse change results from,
arises out of, or relates to (x) a general deterioration in economic or
political conditions or changes in the general state of the industries in which
Enstar or its subsidiaries operate, except to the extent that Enstar or its
subsidiaries are adversely affected in a disproportionate manner as compared to
other industry participants, (y) the outbreak or escalation of war or the
occurrence of any other calamity or crisis, including natural disasters or acts
of terrorism, or (z) any change in accounting requirements or principles imposed
upon Enstar or its subsidiaries or any change in Applicable Law or the
interpretation thereof.


1

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“GAAP” means generally accepted accounting principles in the Unites States as in
effect from time to time.
“Governmental Authority” means any international, supranational or national
government, any state, provincial, local or other political subdivision thereof,
any entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any government authority, agency, department, board, commission, court, tribunal
or arbitrator, or any self-regulatory organization.
“Investment Management Agreement” means that certain Investment Management
Agreement dated as of December 14, 2016 by and between Hillhouse InRe Fund, L.P.
and Hillhouse Capital Management, Ltd.
“Law” means any treaty, code, statute, law (including common law), rule,
regulation, convention, ordinance, order, regulatory policy statement or similar
guidance, binding directive or decree of any Governmental Authority.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, or preemptive right except for any lien, charge, security interest,
encumbrance, right of first refusal, or preemptive right pursuant to any
Applicable Law, the Shareholders’ Agreement, or the organizational documents of
KaylaRe.
“Material Contract” means any contract filed as an exhibit to (i) Enstar’s Form
10-K for the year ended December 31, 2016, (ii) Enstar’s Form 10-Qs for the
quarters ended March 31, 2017 and September 30, 2017, or (iii) Enstar’s Form 8-K
filed with the SEC on January 4, 2018.
“Nasdaq” means the Nasdaq Global Select Market (or any successor thereto).
“Non-Voting Shares” means Enstar’s Series E non-voting ordinary shares, par
value $1.00 per share, with such terms set forth in Enstar’s Fourth Amended and
Restated Bye-Laws.
“Permit” means any consent, franchise, license, approval, authorization,
registration, certificate, certification or permit issued or granted by any
Governmental Authority.
“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company,
limited partnership or other entity.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shareholders’ Agreement” means the Shareholders’ Agreement of KaylaRe, dated as
of December 14, 2016, by and among KaylaRe, KaylaRe Ltd., Enstar and the
Shareholders party thereto.
“Voting Shares” means Enstar’s voting ordinary shares, par value $1.00 per
share.
ARTICLE II    EXCHANGES
2.1    Agreement to Exchange.
(a)    At the Closing:
(i)    Enstar shall issue to each of the Shareholders (subject to Section
2.1(b)) the number and class of Enstar Shares as set forth on Schedule 1, and
(A) each Shareholder shall, in exchange therefor, transfer to Enstar, severally
and not jointly, the number of KaylaRe Shares as set forth opposite such
Shareholder’s name on Schedule 1 and (B) HH shall assign all of its rights to
and interest in the HH Warrants to Enstar and agree to cancel the Warrant
Purchase Agreement pursuant to a Warrant


2

--------------------------------------------------------------------------------





Assignment and Termination Agreement in the form reasonably agreed between HH
and Enstar (the “Warrant Assignment and Termination Agreement”); and
(ii)    all Founder Warrants shall be canceled for no consideration.
(b)    HH hereby assigns its right to receive the Enstar Shares set forth in
Section 2.1(a)(i) to HH Fund, and Enstar shall issue such Enstar Shares to HH
Fund in lieu of and in full satisfaction of Enstar’s obligations to HH under
Section 2.1(a)(i).
2.2    Closing. The Closing shall occur on the date hereof or promptly
thereafter (and in any event within three business days following the
satisfaction of the conditions set forth in Section 2.4 if such conditions are
not satisfied prior to the execution of this Agreement). The Closing shall occur
at the offices of Drinker Biddle & Reath LLP, One Logan Square, Suite 2000,
Philadelphia, PA 19103, or such other location as the parties shall mutually
agree.
2.3    Deliveries.
(a)    On or prior to the Closing Date, Enstar shall deliver or cause to be
delivered to each Shareholder the following:
(i)    irrevocable instructions to the transfer agent for the Voting Shares or
Non-Voting Shares, as applicable, to issue the Enstar Shares as set forth on
Schedule 1 (subject to Section 2.1(b)), being acquired by such Shareholder on
the Closing Date in book entry form unless a physical certificate is requested
by such Shareholder, registered in the name of such Shareholder as set forth on
the signature pages hereto; and
(ii)    such other documents relating to the Transactions as the Shareholders or
their counsel may reasonably request.
(b)    On or prior to the Closing Date, each Shareholder shall deliver or cause
to be delivered to Enstar the following:
(i)    a duly executed share transfer form in favor of Enstar for the transfer
of all of such Shareholder’s KaylaRe Shares in the form attached as Exhibit A
hereto;
(ii)    original copies of the Founder Warrants issued to such Shareholder
marked “cancelled”;
(iii)    letters of resignation from any representative of such Shareholder
serving on the Board of Directors of KaylaRe or any of its subsidiaries; and
(iv)    such other documents relating to the Transaction as Enstar or its
counsel may reasonably request.
(c)    On the Closing Date, HH shall deliver or cause to be delivered to Enstar
the following:
(i)    a fully executed copy of the Amended and Restated Investment Management
Agreement, in the form reasonably agreed between HH and Enstar;
(ii)    a duly executed Warrant Assignment and Termination Agreement; and
(iii)    a duly executed copy of the Second Amended and Restated Agreement of
Exempted Limited Partnership of Hillhouse InRe Fund, L.P in the form reasonably
agreed between Enstar and HH.
2.4    Closing Conditions.
(a)    The obligations of Enstar hereunder in connection with the Closing are
subject to the following conditions being met:


3

--------------------------------------------------------------------------------





(i)    the accuracy in all material respects on the Closing Date of the
representations and warranties of the Shareholders and HH Fund contained herein;
(ii)    all obligations, covenants and agreements of the Shareholders and HH
Fund under this Agreement required to be performed at or prior to the Closing
Date shall have been performed;
(iii)    the delivery by the Shareholders of the items set forth in
Sections 2.3(b) and (c) of this Agreement;
(iv)    receipt by Enstar of any required approval from the Bermuda Monetary
Authority to effect the Transaction; and
(v)    receipt by Enstar and HH Fund of the approvals from applicable regulators
in the jurisdictions set forth on Exhibit B hereto to effect the Transaction.
(b)    The respective obligations of each Shareholder hereunder in connection
with the Closing are subject to the following conditions being met:
(i)    the accuracy in all material respects on the Closing Date of the
representations and warranties of Enstar contained herein;
(ii)    all obligations, covenants and agreements of Enstar under this Agreement
required to be performed at or prior to the Closing Date shall have been
performed;
(iii)    the delivery by Enstar of the items required to be delivered to such
Shareholder or HH Fund set forth in Section 2.3(a) of this Agreement;
(iv)    receipt by Enstar of any required approval from the Bermuda Monetary
Authority to effect the Transaction; and
(v)    receipt by Enstar and HH Fund of the approvals from applicable regulators
in the jurisdictions set forth on Exhibit B hereto to effect the Transaction.
ARTICLE III    REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of Enstar. Enstar hereby represents and
warrants as of the date hereof and as of the Closing Date to each Shareholder
and HH Fund as follows:
(a)    Existence; Good Standing. Enstar has been duly organized and is validly
existing as an exempted company in good standing under the laws of Bermuda and
has all requisite power and authority to own and operate its properties and to
conduct its business as conducted as of the date hereof.
(b)    Authorization, Authority and Enforceability. This Agreement has been duly
authorized, executed and delivered by Enstar. Enstar has full right, power and
authority to enter into and perform its obligations under this Agreement.
Assuming the due authorization, execution and delivery of this Agreement by the
other parties hereto, this Agreement constitutes a legal, valid and binding
obligation of Enstar enforceable against Enstar in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.
(c)    Issuance of the Shares. The Enstar Shares to be issued to each
Shareholder or HH Fund, when issued in accordance with the terms of this
Agreement in consideration for receipt of the KaylaRe Shares and HH Warrants as
set forth in this Agreement, will be validly issued, fully paid and
nonassessable, and free and clear of all Liens imposed by Enstar, except as set
forth in Enstar’s Fourth Amended and Restated Bye-Laws.
(d)    No Conflict. The execution, delivery and performance by Enstar of this
Agreement, and the issuance by Enstar of the Enstar Shares, do not and will not,
assuming the accuracy of the representations and warranties of the Shareholders
and HH Fund contained herein and the approval of the Transaction by the


4

--------------------------------------------------------------------------------





Bermuda Monetary Authority and any applicable regulator(s) in the jurisdictions
set forth on Exhibit B hereto, (i) violate any provision of any Law or Permit
applicable to Enstar, (ii) result in a violation or breach of any provision of
the Memorandum of Association or the Fourth Amended and Restated Bye-Laws of
Enstar, or (iii) require any consent, approval or notice (other than those
previously obtained or given) under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
Material Contract, except in the case of clauses (i) and (iii) where any such
violation, default, breach, termination, cancellation, failure to receive
consent, approval or notice, or acceleration would not be, individually or in
the aggregate, reasonably likely to result in an Enstar Material Adverse Effect
or reasonably be expected to adversely impact the Transaction.
(e)    Brokers. There is no broker, finder or other party that is entitled to
receive from Enstar any brokerage or finder’s fee or other fee or commission as
a result of any of the transactions contemplated by this Agreement.
(f)    SEC Reports. Since January 1, 2017, Enstar has timely filed with the SEC
all forms, registration statements, reports, schedules and statements required
to be filed by it under the Exchange Act or the Securities Act (all such
documents, collectively the “SEC Reports”). The SEC Reports, including any
audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Financial Statements”), at the time filed (in the case of
registration statements, solely on the dates of effectiveness) (except to the
extent superseded by a subsequently filed SEC Report filed prior to the date
hereof) (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein (in light of the circumstances under which they were
made in the case of any prospectus or prospectus supplement) not misleading,
(b) complied in all material respects with the requirements of the Exchange Act
and the Securities Act, as applicable, (c) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto and (d) in the case of the
Financial Statements, were prepared in accordance with GAAP (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by the SEC with respect to interim financial statements).
(g)    Investment Representations. Enstar understands that the KaylaRe Shares
are “restricted securities” and have not been registered under the Securities
Act or any other applicable securities laws. Enstar also understands that the
KaylaRe Shares are being sold by the Shareholders pursuant to exemptions from
registration contained in the Securities Act and other applicable securities
laws based in part upon Enstar’s representations contained in this Agreement and
that the KaylaRe Shares must continue to be held by Enstar unless a subsequent
disposition thereof is registered under the Securities Act and any other
applicable securities laws or is exempt from such registration. Enstar further
understands that a legend will be placed on any certificate or certificates
evidencing the KaylaRe Shares stating that such Shares have not been registered
under the Securities Act or any other applicable securities laws and such
KaylaRe Shares are subject to restrictions on transferability and sale.
(h)    Investment Purpose. Enstar is acquiring the KaylaRe Shares for its own
account solely for the purpose of investment, not as nominee or agent, and not
with a view to, or for sale in connection with, any distribution of the KaylaRe
Shares, and Enstar has no present intention of selling, granting any
participation in, or otherwise distributing the same, in violation of the
Securities Act or any other applicable securities laws. Enstar has no present
agreement, undertaking, arrangement, obligation or commitment providing for the
disposition of the KaylaRe Shares.
(i)    Shareholder Status. Enstar is either (i) an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act or
(ii) a “qualified institutional Buyer” as defined in Rule 144A(a) under the
Securities Act.
(j)    Economic Risk. Enstar has been afforded the opportunity to receive
information from, and to ask questions of and receive answers from the
management of, KaylaRe concerning KaylaRe so as to allow it to make an informed
investment decision prior to its acquisition of the KaylaRe Shares in the
Transaction and has sufficient knowledge, sophistication and experience in
financial and business matters so as to be able to evaluate the risks and merits
of its investment in KaylaRe. Enstar’s financial condition is such that it is
able to bear the risk of holding the KaylaRe Shares for an indefinite period of
time and the risk of loss of its entire investment in the KaylaRe Shares.


5

--------------------------------------------------------------------------------





(k)    Access to Information. Enstar acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of KaylaRe and the Shareholders concerning
the terms and conditions of the Transaction and the merits and risks of
investing in the KaylaRe Shares; (ii) access to information about KaylaRe and
its subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that KaylaRe and the Shareholders possess or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the KaylaRe Shares. Enstar acknowledges that
(i) the exchange ratio of the KaylaRe Shares and the Enstar Shares represents a
negotiated price between sophisticated parties; and (ii) no representation or
warranty as to the current or future fair market value of the KaylaRe Shares has
been made.
3.2    Representations and Warranties of the Shareholders and HH Fund. Each
Shareholder and HH Fund, as applicable, severally and not jointly, hereby
severally represents and warrants as of the date hereof and as of the Closing
Date to Enstar as follows:
(a)    Existence; Good Standing. Such Shareholder or HH Fund is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation and has all requisite power and authority to own and
operate its properties and to conduct its business as conducted as of the date
hereof.
(b)    Authorization, Authority and Enforceability. This Agreement has been duly
authorized, executed and delivered by such Shareholder or HH Fund. Such
Shareholder or HH Fund has full right, power and authority to enter into and
perform its obligations under this Agreement. Assuming the due authorization,
execution and delivery of this Agreement by the other parties hereto, this
Agreement constitutes a legal, valid and binding obligation of such Shareholder
or HH Fund enforceable against such Shareholder or HH Fund in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
(c)    Title to KaylaRe Shares and HH Warrants. Each Shareholder is the record
owner (legally and beneficially) of, and has good and marketable title to, the
KaylaRe Shares set forth opposite such Shareholder’s name on Schedule 1, free
and clear of all Liens. At the Closing, each Shareholder shall deliver to Enstar
good and marketable title to such KaylaRe Shares, free and clear of all Liens.
HH has a legal and valid interest to receive the HH Warrants and, at the
Closing, HH will assign and transfer that interest to Enstar, free and clear of
all Liens, and HH will have no further rights or interest in the HH Warrants or
under the Warrant Purchase Agreement.
(d)    No Conflicts. The execution, delivery or performance by such Shareholder
or HH Fund of this Agreement do not and will not, assuming the accuracy of the
representations and warranties of Enstar contained herein and the approval of
the Transaction by the Bermuda Monetary Authority and any applicable
regulator(s) in the jurisdictions set forth on Exhibit B hereto, (i) violate any
provision of any Law or Permit applicable to such Shareholder or HH Fund; (ii)
result in a violation or breach of any provision of the organizational documents
of such Shareholder or HH Fund; or (iii) require any consent, approval or notice
(other than those previously obtained or given) under or result in a violation
or breach of or constitute (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, cancellation or
acceleration) under any material contract to which such Shareholder or HH Fund
is a party, except in the case of clauses (i) and (iii) where any such
violation, default, breach, termination, cancellation, failure to receive
consent, approval or notice, or acceleration would not reasonably be expected to
adversely impact the Transaction.
(e)    Brokers. There is no broker, finder or other party that is entitled to
receive from the Shareholders or HH Fund any brokerage or finder’s fee or other
fee or commission as a result of any of the transactions contemplated by this
Agreement.
(f)    Investment Representations. Such Shareholder or HH Fund understands that
the Enstar Shares are “restricted securities” and have not been registered under
the Securities Act or any other applicable securities laws. Such Shareholder or
HH Fund also understands that the Enstar Shares are being issued pursuant to
exemptions from registration contained in the Securities Act and other
applicable securities laws based in part upon such Shareholder’s or HH Fund’s
representations contained in this Agreement and that the Enstar Shares must
continue to be held by such Shareholder or HH Fund unless a subsequent
disposition


6

--------------------------------------------------------------------------------





thereof is registered under the Securities Act and any other applicable
securities laws or is exempt from such registration. Such Shareholder or HH Fund
further understands that a legend will be placed on any certificate or
certificates evidencing the Enstar Shares stating that such Shares have not been
registered under the Securities Act or any other applicable securities laws and
such Enstar Shares are subject to restrictions on transferability and sale. Such
Shareholder or HH Fund understands that Enstar has no obligation to register the
offer, sale or resale of the Enstar Shares.
(g)    Investment Purpose. Such Shareholder or HH Fund is acquiring the Enstar
Shares for its own account solely for the purpose of investment, not as nominee
or agent, and not with a view to, or for sale in connection with, any
distribution of the Enstar Shares, and such Shareholder or HH Fund has no
present intention of selling, granting any participation in, or otherwise
distributing the same, in violation of the Securities Act or any other
applicable securities laws. Such Shareholder or HH Fund has no present
agreement, undertaking, arrangement, obligation or commitment providing for the
disposition of the Enstar Shares.
(h)    Shareholder Status. Such Shareholder or HH Fund is either (i) an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act or (ii) a “qualified institutional Buyer” as defined in
Rule 144A(a) under the Securities Act.
(i)    Economic Risk. Such Shareholder or HH Fund has been afforded the
opportunity to receive information from, and to ask questions of and receive
answers from the management of, Enstar concerning Enstar so as to allow it to
make an informed investment decision prior to its acquisition of the Enstar
Shares in the Transaction and has sufficient knowledge, sophistication and
experience in financial and business matters so as to be able to evaluate the
risks and merits of its investment in Enstar.  Such Shareholder’s of HH Fund’s
financial condition is such that it is able to bear the risk of holding the
Enstar Shares for an indefinite period of time and the risk of loss of its
entire investment in the Enstar Shares. 
(j)    Access to Information. Such Shareholder or HH Fund acknowledges that it
has reviewed the SEC Reports and has been afforded (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of Enstar concerning the terms and conditions of the Transaction
and the merits and risks of investing in the Enstar Shares; (ii) access to
information about Enstar and its subsidiaries and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that Enstar possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the Enstar Shares. Such Shareholder or HH Fund
acknowledges that (i) the exchange ratio of the KaylaRe Shares and the Enstar
Shares represents a negotiated price between sophisticated parties; and (ii) no
representation or warranty as to the current or future fair market value of the
Enstar Shares has been made.
(k)    Company Information. Each Shareholder or HH Fund acknowledges that Enstar
may possess or receive or may have received, may have access to, and may be in
possession of material, non-public, confidential information concerning the
Enstar Shares, the KaylaRe Shares, Enstar, KaylaRe, and their respective
affiliates’ financial condition, results of operations, businesses, properties,
active or pending litigation, assets, liabilities, management, projections,
appraisals, plans and prospects (“Company Information”), that has not been
disclosed to one or more Shareholders or HH Fund. The Company Information may
have an effect on the value of the Enstar Shares or the KaylaRe Shares, or be
indicative of a value of the Enstar Shares or the KaylaRe Shares, that is
substantially different from that reflected by the exchange ratio contemplated
in this Transaction. Each Shareholder and HH Fund expressly waive and release
Enstar and its affiliates from any and all claims and liabilities arising from
Enstar’s failure to disclose, or each of the Shareholders’ or HH Fund’s failure
to obtain and review, the Company Information.  Furthermore, each Shareholder
and HH Fund expressly agree not to make any claim or demand or bring any action
against Enstar in respect of the transactions contemplated hereby relating to
Enstar’s failure to disclose, or such Shareholder’s or HH Fund’s failure to
obtain and review, such Company Information; provided, however, that each
Shareholder and HH Fund expressly acknowledge and agree that nothing herein
shall be deemed, interpreted or construed as an admission that Enstar possesses
or has knowledge of any Company Information. Each Shareholder and HH Fund
acknowledges that Enstar is relying on the Shareholders’ and HH Fund’s
representations, warranties, agreements and acknowledgments set forth in this
Agreement in engaging in the Transaction, and would not engage in such
Transaction in the absence of such representations, warranties, agreements and
acknowledgements.


7

--------------------------------------------------------------------------------





ARTICLE IV    OTHER AGREEMENTS OF THE PARTIES
4.1    Transfer Restrictions. Each Shareholder and HH Fund acknowledge and
understand, severally and not jointly, that (i) the Enstar Shares may only be
disposed of in compliance with applicable securities laws and (ii) in connection
with any transfer of Enstar Shares other than pursuant to an effective
registration statement or pursuant to an available exemption from the
registration requirements of the Securities Act and other applicable securities
laws, Enstar may require the transferor thereof to provide to Enstar an opinion
of counsel selected by the transferor and reasonably acceptable to Enstar, the
form and substance of which opinion shall be reasonably satisfactory to Enstar,
to the effect that such transfer does not require registration of such
transferred Enstar Shares under the Securities Act or other applicable
securities laws. The Shareholders and HH Fund agree that any certificate
representing the Enstar Shares will bear a legend conspicuously thereon to the
following effect:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND SAID LAWS OR AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS THEREOF.”
4.2    Confidentiality. Each Shareholder and HH Fund (including their respective
managers, directors, officers, employees, agents and other representatives)
agree to retain in confidence all Confidential Information, and will not
disclose to any third party, or permit the disclosure to any third party of, any
Confidential Information. No Shareholder or HH Fund shall disclose any
Confidential Information to any of their respective managers, directors,
officers, employees, agents or other representatives except as necessary for
purposes of consummating the Transaction or as required by Applicable Law.
Without the prior written consent of HH, none of the parties shall use, publish,
reproduce, or refer to the name of Hillhouse, its affiliates and/or controlling
persons, or the name “Hillhouse,” “高‚瓴,” “Gaoling,” “Lei Zhang” or any similar
name, trademark or logo in any discussion, documents or materials, including
without limitation for marketing or other purposes. Notwithstanding the
foregoing, the parties may make public disclosures (1) with the prior written
consent of the other parties or (2) as required by Applicable Law or the rules
and regulations of the SEC or Nasdaq; provided that any party under such
requirement shall, to the extent reasonably practicable and not prohibited by
such applicable law, judicial process, rules and regulations of any stock or
securities exchange, or Governmental Authority, provide the other parties hereto
with prompt written notice of such disclosure in order to give such other
parties an opportunity to comment on any proposed disclosure (which comment
shall be considered by such the applicable party in good faith). Further, Enstar
shall be permitted to disclose the foregoing information to its finance
providers and rating agencies for bona fide purposes subject to such finance
providers and rating agencies being subject to customary confidentiality
obligations, and the Shareholders and HH Fund shall be permitted to disclose
Confidential Information to any of their respective direct or indirect
shareholders, limited partners, or investors, whether existing or potential,
provided that such shareholders, limited partners or investors are advised of
the confidential nature of such information and are subject to typical
obligations of confidentiality for investors in a private equity fund. Enstar,
each Shareholder and HH Fund shall consult with each other prior to issuing any
press releases or other public disclosure with respect to the Transaction, and
no Shareholder or HH Fund shall issue any such press release or other public
disclosure without the prior written consent of Enstar, which consent shall not
unreasonably be withheld, except if such disclosure is required by Applicable
Law, in which case the disclosing party shall promptly provide Enstar with prior
notice of such public statement or communication.
4.3    Shareholders’ Agreement.
(a)    Effective as of the Closing, all rights and obligations of HH, Trident
and Dowling under the Shareholders’ Agreement shall terminate, except that the
rights and obligations under Section 5.04 (Confidentiality) and Section 7 (Tax
Matters) shall continue to be in effect.
(b)    KaylaRe and Cavello hereby consent to the amendments to the Shareholders’
Agreement contemplated by this Section 4.3.
(c)    KaylaRe, Cavello, HH, Trident and Dowling hereby waive any past or future
breach of any provision in the Shareholders’ Agreement or the Bye-Laws of
KaylaRe requiring the affirmative consent of the Hillhouse Member, the Trident
Members, a Special Majority or a Modified Special Majority (as such terms are
defined in the Shareholders’ Agreement) with respect to any element of the
Transaction.


8

--------------------------------------------------------------------------------





4.4    Efforts to Consummate. Enstar, each of the Shareholders and HH Fund shall
use their reasonable best efforts to take, or cause to be taken, all appropriate
action, to do, or cause to be done, all things necessary, proper or advisable
under Applicable Law, and to execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and
make effective the transactions contemplated by this Agreement as promptly as
possible (including, without limitation, the satisfaction of applicable
conditions set forth in Section 2.4).
4.5    Fees and Expenses. Whether or not the Closing occurs, except as set forth
in Section 4.7, each party will pay its own fees, costs and expenses of its
advisers, counsel, accountants and other experts, if any, and all other costs
and expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement and the Transaction. For
the avoidance of doubt, each Shareholder and HH Fund will pay its own fees,
costs and expenses as they relate to any necessary regulatory approvals.
4.6    Founder Warrants. KaylaRe hereby acknowledges that the Founder Warrants
shall be cancelled as of the completion of the Closing.
4.7    Registration for Resale.
(a)    Within 90 days of the Closing Date, Enstar shall use its reasonable best
efforts to amend its registration statement on Form S-3 previously filed with
the SEC (No. 333-220889) (the “Shelf Registration Statement”) such that the
Enstar Shares acquired pursuant to the Transaction by HH (or HH Fund) and
Trident become registered for resale under the Shelf Registration Statement.
Except as provided in Section 4.7(b) below, the registration of such Enstar
Shares on the Shelf Registration Statement shall be subject to the terms and
conditions of the existing registration rights agreements, as amended or
modified, by and among Enstar and affiliates of HH and Trident, respectively, as
if such Enstar Shares were registered pursuant to the “piggyback” registration
rights under such agreements.
(b)    HH (or HH Fund, as applicable) and Trident agree, severally and not
jointly, in proportion to the number of Enstar Shares being registered on the
Shelf Registration Statement, to reimburse Enstar for all reasonable fees, costs
and expenses incurred by Enstar in connection with amending its Shelf
Registration Statement to add such shares, including all SEC filing fees and all
fees, costs and expenses of Enstar’s transfer agent, legal counsel, auditors and
other professional advisors or service firms (collectively, the “Shelf
Registration Expenses”); provided, however, that the Shelf Registration Expenses
to be reimbursed shall not exceed $150,000 in the aggregate.
ARTICLE V    TERMINATION
5.1    Optional Termination. Notwithstanding anything herein to the contrary,
this Agreement may be terminated:
(a)    at any time at or prior to Closing by the Shareholders acting
unanimously, upon a breach in any material respect by Enstar of any
representation, warranty or covenant set forth in this Agreement; or
(b)    at any time prior to the Closing by Enstar upon a breach in any material
respect by the Shareholders or HH Fund of any representation, warranty or
covenant set forth in this Agreement.
5.2    Automatic Termination. Notwithstanding anything herein to the contrary,
this Agreement shall automatically terminate at any time at or prior to the
Closing if a Law shall have been enacted or promulgated, or if any action shall
have been taken by any Governmental Authority of competent jurisdiction that
permanently restrains, permanently precludes, permanently enjoins or otherwise
permanently prohibits the consummation of the transactions contemplated by this
Agreement or makes the Transaction illegal.
5.3    Effect of Termination. In the event of the termination of this Agreement
as provided in this ‎Article V (i) this Agreement shall forthwith become null
and void and (ii) there shall be no liability on the part of any party; provided
that nothing herein shall relieve any party from any liability or obligation
with respect to any willful breach of this Agreement.






9

--------------------------------------------------------------------------------





ARTICLE VI    MISCELLANEOUS
6.1    Entire Agreement. This Agreement and the documents referred to herein,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
6.2    No Other Representations. Except for the representations and warranties
expressly contained in this Agreement, none of the parties hereto has made or
makes any other express or implied representation or warranty. Each party
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the Transaction contemplated hereby, it has relied
solely upon its own investigation and the express representations and warranties
of the other parties hereto set forth in this Agreement; and (b) none of other
parties hereto has made any representation or warranty, except as expressly set
forth in this Agreement.
6.3    Notices. All notices and other communications provided for hereunder
shall be made in writing by hand-delivery, facsimile, e-mail, or air courier
guaranteeing overnight delivery:
if to Enstar, to:


Enstar Group Limited
Windsor Place, 3rd Floor, 22 Queen Street
Hamilton HM11, Bermuda
Attention: Paul O’Shea
Facsimile No.: (441) 296-0895
with a copy (which shall not constitute notice) to:


Drinker Biddle & Reath LLP
One Logan Square, Suite 2000
Philadelphia, PA 19103
Attention: Robert C. Juelke
Facsimile No.: (215) 988-2757


if to the Shareholders or HH Fund, at their respective addresses as set forth on
the signature pages hereto.


6.4    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by Enstar, each Shareholder and HH Fund or, in the case of
a waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
6.5    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. All references in this
Agreement to Sections, Schedules or Exhibits, unless otherwise expressed or
indicated are to the Sections, Schedules or Exhibits of this Agreement.
6.6    Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder is binding upon and inures to the benefit of
any parties other than the parties hereto and their respective successors and
permitted assigns, and there are no third party beneficiaries of this
Agreement.  No party will assign this Agreement (or any portion hereof, or any
rights or obligations hereunder) without the prior written consent of the other
parties hereto.
6.7    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof that
would require the application of the Laws of any other jurisdiction. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective


10

--------------------------------------------------------------------------------





affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Delaware for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is an improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
6.8    Survival; Several Liability. The representations, warranties, covenants
and other agreements contained herein shall survive the Closing for one year.
Each Shareholder and HH Fund shall be responsible only for its own
representations, warranties, covenants and agreements hereunder.
6.9    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or email transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email signature
page were an original thereof.
6.10    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.11    Further Assurances. Each party shall execute and deliver such additional
instruments, documents and other writings as may be reasonably requested by any
other party, before or after the Closing, in order to confirm and carry out and
to effectuate fully the intent and purposes of this Agreement.
(Signature Pages Follow)








    








11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.


ENSTAR GROUP LIMITED


By: /s/ Paul O’Shea
Name: Paul O’Shea
Title: Director




KAYLARE HOLDINGS, LTD.


By: /s/ Paul Bohus
Name: Paul Bohus
Title: Director




Solely for purposes of consenting to
Section 4.3 hereof:


CAVELLO BAY REINSURANCE LIMITED


By: /s/ Duncan Scott
Name: Duncan Scott
Title: Director
















--------------------------------------------------------------------------------





                        












HH KAYLARE HOLDINGS, LTD.
By:
/s/ Colm O’Connell

Name: Colm O’Connell
Title: Authorized signatory








HILLHOUSE FUND III, L.P.
By:
/s/ Cuifang (Tracy) Ma

Name: Cuifang (Tracy) Ma
Title: Authorized signatory






Address:    27 Hospital Road, George Town
Grand Cayman, Cayman Islands
KY1 9008
Attention: Adam Hornung (General Counsel)
Facsimile: +852 2179-1978
Email: AHornung@hillhousecap.com




Copies of notices to be sent to each of the following:


Suite 1608
One Exchange Square
8 Connaught Place
Central, Hong Kong
Attention: Adam Hornung (General Counsel)
Facsimile: +852 2179-1978
Email: AHornung@hillhousecap.com
Goodwin Procter,
28/F One Exchange Square,
8 Connaught Place, Central, Hong Kong
Attention: Yash Rana
Facsimile: +852 3014-0832
Email: YRana@goodwinlaw.com






--------------------------------------------------------------------------------









TRIDENT V, L.P.
By: Stone Point Capital LLC, its manager


By:
/s/ Nicolas D. Zerbib

Name: Nicolas D. Zerbib
Title: Senior Principal




Address:    c/o Stone Point Capital LLC
20 Horseneck Lane
Greenwich, Connecticut 06830
Attention: Joshua Goldman
Facsimile: (203) 862-3145
Email: JGoldman@stonepoint.com




Federal Tax ID: 98-0613069




Copies of notices to be sent to:


c/o Stone Point Capital LLC
20 Horseneck Lane
Greenwich, Connecticut 06830
Attention: General Counsel
Facsimile: (203) 625-8357






--------------------------------------------------------------------------------









TRIDENT V PARALLEL FUND, L.P.
By: Stone Point Capital LLC, its manager


By:
/s/ Nicolas D. Zerbib

Name: Nicolas D. Zerbib
Title: Senior Principal


Address:    c/o Stone Point Capital LLC
20 Horseneck Lane
Greenwich, Connecticut 06830
Attention: Joshua Goldman
Facsimile: (203) 862-3145
Email: JGoldman@stonepoint.com




Federal Tax ID: 98-0658572




Copies of notices to be sent to:


c/o Stone Point Capital LLC
20 Horseneck Lane
Greenwich, Connecticut 06830
Attention: General Counsel
Facsimile: (203) 625-8357




--------------------------------------------------------------------------------







TRIDENT V PROFESSIONALS FUND, L.P.
By: Stone Point Capital LLC, its manager


By:
/s/ Nicolas D. Zerbib

Name: Nicolas D. Zerbib
Title: Senior Principal




Address:    c/o Stone Point Capital LLC
20 Horseneck Lane
Greenwich, Connecticut 06830
Attention: Joshua Goldman
Facsimile: (203) 862-3145
Email: JGoldman@stonepoint.com




Federal Tax ID: 98-0643188




Copies of notices to be sent to:


c/o Stone Point Capital LLC
20 Horseneck Lane
Greenwich, Connecticut 06830
Attention: General Counsel
Facsimile: (203) 625-8357






--------------------------------------------------------------------------------







SOURIS PARTNERS, LLC


By:
/s/ Vincent J. Dowling Jr.

Name: Vincent J. Dowling Jr.
Title: Managing Member






Address:    190 Farmington Avenue
Farmington, Connecticut 06032
Attention: Vincent Dowling, Sr. or Caroline Klotz
Facsimile: (860) 676-8617
Email: VJ@Dowling.com
Caroline@Dowling.com




Federal Tax ID: 22-3607286




--------------------------------------------------------------------------------





EXHIBIT A
Form of Stock Power


Transfer of a Share or Shares




KaylaRe Holdings Ltd.
(the “Company”)






FOR VALUE RECEIVED




We, [•], (the "Transferor") hereby sell, assign and transfer unto Enstar Group
Limited (the "Transferee") of Windsor Place, 3rd Floor, 22 Queen Street,
Hamilton HM 11, Bermuda, [•] common shares of the Company.


DATED this              day of                 , 2018




Signed by:                         In the presence of:










Transferor
 
Witness









Transferee
 
Witness





--------------------------------------------------------------------------------





EXHIBIT B


Approvals from Applicable Regulators




1.
Belgium;

2.
Bermuda;

3.
Switzerland;

4.
the United Kingdom; and

5.
any other jurisdiction reasonably determined by Enstar or HH as requiring notice
or approval of the Transaction.



    








--------------------------------------------------------------------------------





SCHEDULE 1


Shareholder
KaylaRe Shares
Enstar Voting Ordinary Shares
Enstar Series E Non-Voting Ordinary Shares
HH KaylaRe Holdings, Ltd.
13,500,000
1,039,088
505,239
Trident V, L.P.
1,432,510
163,871
--
Trident V Parallel Fund, L.P.
1,004,640
114,925
--
Trident V Professionals Fund, L.P.
62,850
7,190
--
Souris Partners, LLC
100,000
11,439
--



_____________________________________________________________________________




Shareholder
HH Warrants
Enstar Voting Ordinary Shares
Enstar Series E Non-Voting Ordinary Shares
HH KaylaRe Holdings, Ltd.
1,444,689
165,265
--









